 
 
IV 
111th CONGRESS
2d Session
H. RES. 1410 
IN THE HOUSE OF REPRESENTATIVES 
 
May 27, 2010 
Ms. Schakowsky (for herself, Ms. Speier, Mr. Castle, Mr. Sestak, Mr. Johnson of Georgia, Mr. Pitts, Mr. Shuler, Mr. George Miller of California, Mr. Grijalva, Ms. Norton, Ms. Eshoo, Mr. Moran of Virginia, Mrs. Capps, Mr. Kucinich, Mr. Wu, Mr. Roe of Tennessee, Mr. Barrow, Mrs. Biggert, Mr. Kirk, and Mr. Dent) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing support for designation of May 2010 as National Brain Tumor Awareness Month. 
 
 
Whereas 62,000 people in the United States are diagnosed with a primary brain tumor each year, and 150,000 more are diagnosed with metastatic brain tumors that are the result of cancer spreading from another part of the body to the brain; 
Whereas brain tumors are the leading cause of death from solid tumors in children under the age of 20, and are the third leading cause of death from cancer in young adults ages 20 to 39; 
Whereas brain tumors may be either malignant or benign, but can be life-threatening in either case; 
Whereas more than 600,000 people in the United States are currently living with a brain tumor; 
Whereas treatment of brain tumors is complicated by the fact that there are more than 120 different types of tumors; 
Whereas the treatment and removal of brain tumors present significant challenges because of the brain’s uniquely complex and fragile nature; 
Whereas brain tumors affect the primary organ in the human body that not only controls cognitive ability, but the actions of every other organ and limb in the body, it has been described as a disease that affects the essence of self;
Whereas the first resolution recognizing the need for a National Brain Tumor Awareness Month was passed by the House of Representatives on May 21, 2008;
Whereas the Lori Arquilla Andersen Foundation is recognized for its efforts to promote awareness of the life-threatening effects of brain tumors, to advocate on behalf of brain tumor patients, and to raise funds for medical research; 
Whereas brain tumor research is supported by a number of private nonprofit research foundations and by institutes at the National Institutes of Health, including the National Cancer Institute and National Institute for Neurological Disorders and Stroke; 
Whereas important advances have been made in understanding brain tumors, including the genetic characterization of glioblastoma multiforme, one of the deadliest forms of brain tumor; 
Whereas basic research advances may fuel research and development of new treatments; 
Whereas there still remain daunting obstacles to the development of new treatments and there are no strategies for screening or early detection of brain tumors; 
Whereas there is a need for greater public awareness of brain tumors, including the difficulties associated with research on these tumors and the opportunities for advances in brain tumor research and treatment; and 
Whereas May, when brain tumor advocates nationwide unite in awareness, outreach, and advocacy activities, would be an appropriate month to recognize as National Brain Tumor Awareness Month: Now, therefore, be it
 
That the House of Representatives—
(1)supports the designation of National Brain Tumor Awareness Month;
(2)encourages increased public awareness of brain tumors to honor those who have lost their lives to this devastating disease or are currently living with a brain tumor diagnosis;
(3)supports research to develop improved treatment options resulting in increased life spans for those with brain tumors; 
(4)expresses its support for those who are battling brain tumors and their families, friends, and caregivers; and
(5)urges that a collaborative public-private approach to brain tumor research is the best means of advancing knowledge of and treatment for the disease. 
 
